Citation Nr: 1221783	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  07-09 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left and right shoulder disability.

2.  Entitlement to service connection for left and right knee disability.

3.  Entitlement to service connection for left and right hand disability.

4.  Entitlement to service connection for left and right elbow disability.

5.  Entitlement to service connection for a gastrointestinal disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to a compensable initial rating for musculotendinous strain of the left and right wrist.

8.  Entitlement to an initial rating in excess of 10 percent for musculotendinous strain, cervical spine.

9.  Entitlement to an initial rating in excess of 10 percent for shin splint, left tibia, musculotendinous strain, left ankle.

10.  Entitlement to an initial rating in excess of 10 percent for shin splint, right tibia, musculotendinous strain, right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 2001 to June 2005.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an October 2005 RO decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a February 2007 RO decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over this case belongs to the RO in Los Angeles, California.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted that he is unemployable due to service-connected disability, and the evidence of record indicates that the Veteran is a community college student.  As such, the issue of entitlement to a TDIU is not raised by the record at this time.


FINDINGS OF FACT

1.  The Veteran's left and right shoulder instability has not been dissociated from his active service.

2.  The Veteran's left and right knee instability has not been dissociated from his active service.

3.  A left or right hand disability has not been shown.

4.  A left or right elbow disability has not been shown.

5.  A VA examiner has linked the Veteran's gastritis to service and service-connected disability.

6.  There has been no demonstration of current hearing loss disability for VA purposes by competent clinical evidence of record.

7.  Throughout the rating period on appeal, the Veteran's left and right wrist disabilities have been productive of mild limitation of motion and complaints of pain.

8.  Throughout the rating period on appeal, the Veteran's cervical spine disability has been manifested by complaints of pain and functional impairment comparable to no less than cervical spine flexion of 45 degrees and extension to no less than 40 degrees; neurological complications or incapacitating episodes have not been shown.

9.  Throughout the rating period on appeal, the Veteran's shin splint and ankle disabilities have been manifested by complaints of pain and functional impairment comparable to mild limitation of motion.


CONCLUSIONS OF LAW

1.  Left and right shoulder instability were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Left and right knee instability were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A left or right hand disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  A left or right elbow disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  Service connection for gastritis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  Hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

7.  The criteria for a compensable initial rating for musculotendinous strain of the left and right wrist has not been met during the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5299-5215 (2011).

8.  The criteria for an initial rating in excess of 10 percent for musculotendinous strain, cervical spine, have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2011).

9.  The criteria for an initial rating in excess of 10 percent for shin splint, left tibia, musculotendinous strain, left ankle, have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5262, 5271 (2011).

10.  The criteria for an initial rating in excess of 10 percent for shin splint, right tibia, musculotendinous strain, right ankle, have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5262, 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

As the October 2005 rating decision granted service connection for left and right wrist disability, cervical spine disability, bilateral shin disability, and bilateral ankle disability, those claims are now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  As for rating the Veteran's disabilities, the relevant criteria have been provided to the Veteran, including in the February 2007 statement of the case and a July 2008 VCAA letter.  

By correspondence dated in March 2005 and December 2005 the Veteran was informed of the evidence and information necessary to substantiate the service connection claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In a July 2008 RO letter the Veteran received notice regarding the assignment of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the VCAA letters have not informed the Veteran as to notice regarding the assignment of an effective date in the event of an award of VA benefits, it is noted that this Board decision does not assign any effective dates.  As complete VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter in August and September 2011 supplemental statements of the case, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records.  The Veteran has undergone VA examinations that addressed the matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The examinations described the Veteran's disabilities in sufficient detail so that the Board is able to fully evaluate the claimed disabilities.  Further, the opinions considered the pertinent evidence of record, and supporting rationale was provided for the opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In April 2011 the Veteran failed to appear for VA examinations that were to further address the medical matters presented by this appeal.  While the Veteran's representative has stated that there "might" be mitigating circumstances in the Veteran's failure to appear for the VA examinations, there has been no good cause shown or proffered, and the Veteran has not requested that any VA examinations be rescheduled.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations in this appeal has been met.  The claims on appeal will be decided based on the evidence of record.  See 38 C.F.R. § 3.655 (2001). 


The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

I.  Service connection 

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Left and right shoulder disability and left and right knee disability.

Service treatment records reveal no complaints or findings of shoulder or knee disability.

In his November 2005 notice of disagreement the Veteran indicated that his shoulders would pop on movement and would sometimes come out of their sockets.  The Veteran stated that his knees would hurt whenever he walked, mostly when going up and down stairs.  The Veteran attributed the knee and shoulder pain to heavy lifting he performed while serving in the Marines.

At the December 2005 VA examination the Veteran indicated that his knee symptoms began in early 2003.  As for his shoulders, the Veteran indicated that he had pain with overhead lifting.  Physical examination revealed essentially full range of motion of the shoulders and knees, but the examiner noted that the Veteran's knees had mild posterior cruciate ligament laxity on posterior drawer testing.  The Veteran's shoulders had a mildly positive sulcus sign, and the left shoulder also had mild enthesopathy upon X-rays.  The diagnoses included mild posterior cruciate ligament laxity of the knees and chronic mild, multi-directional instability of the shoulders.

A VA examiner has indicated that the Veteran has objective clinical findings demonstrating instability of the shoulders and knees.  Such findings were made shortly following the Veteran's separation from active duty and have not been dissociated from the Veteran's service.  The Veteran has provided credible statements that his knee symptoms began in service and the VA examiner characterized the shoulder symptoms as chronic.  Accordingly, the Board finds that service connection for instability of the shoulders and knees is warranted.

B.  Left and right hand disability and left and right elbow disability.

Service treatment records reveal no complaints or findings of any hand or elbow disability.

In his November 2005 notice of disagreement the Veteran indicated that his hands were usually stiff and would crack.  He also noted that his elbows would pop upon movement.  He indicated that his hands and elbows were painful.

At the December 2005 VA examination the Veteran indicated that his elbows would sometimes pop and that his hands had occasional spasms.  

While the Veteran has complained of hand and elbow pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board can find no indication that the Veteran has any current hand or elbow disability associated with the complaints of pain.  In this regard, the December 2005 VA examiner made a specific finding of a normal hand and elbow examination, and X-rays of the hands and elbows were normal.  The Veteran does not have the required medical knowledge to diagnose hand or elbow disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As a service connection claim requires, at a minimum, medical evidence of a current disability, the preponderance of the evidence is against the Veteran's claims for service connection for left and right hand and left and right elbow disability.  See Brammer v. Derwinski, 3 Vet. App 223, 225 (1992).

C.  Gastrointestinal disability.

Service treatment records reveal no complaints or findings of any gastrointestinal disability.

In his November 2005 notice of disagreement the Veteran essentially indicated that he had had digestive problems during service.

At the December 2005 VA digestive examination the Veteran indicated that he had experienced pain in the epigastrium, beginning in 2002, while serving in Japan.  He stated that the pain would go to the lower abdomen and would be accompanied by nausea.  Physical examination revealed that bowel sounds were normal, with no abdominal tenderness or organomelagy.  The diagnosis was nonspecific gastritis.  An upper GI series revealed antral gastritis.  The December 2005 VA examiner stated that "we believe [the Veteran's stomach problem] is also anxiety-related."

The Board notes that the Veteran is service-connected for posttraumatic stress disorder, and the April 2005 VA PTSD examiner has essentially indicated that the Veteran had panic attacks during his active service.  Based on the comments from the April 2005 and December 2005 VA examiners, and based on the fact that gastritis has not been dissociated from the Veteran's active service, the Board finds that service connection for gastritis is warranted.


	(CONTINUED ON NEXT PAGE)



D.  Bilateral hearing loss.

Service connection for hearing loss (as an organic disease of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he had hearing problems throughout his service that was caused by working near flight lines and being exposed to loud explosions.  The Veteran's DD 214 reflects that his primary military occupational specialty was administration clerk.

The Veteran's December 2000 service enlistment examination noted that the Veteran's ears were normal.  Audiometric findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
5
0
5
5
0

A December 2001 report of medical history reveals that the Veteran denied hearing loss.

The Veteran's remaining service treatment records are negative for any recorded evidence of complaints, treatment, or diagnoses of hearing loss.

At an April 2005 VA audiological examination (prior to discharge from service) the Veteran indicated that he wore hearing protection when firing at the range.  Physical examination revealed that tympanometry was within normal limits.  The Veteran had right ear word recognition of 100 percent and word recognition of 96 in the left ear.  The examiner essentially stated that the audiological testing results were considered to be invalid.  The examiner stated that "OAE function was normal indicating normal hearing."

The Board notes that there has been no demonstration of current right ear or left ear hearing loss disability for VA purposes by competent clinical evidence of record.  38 C.F.R. § 3.385.  The Board concedes that the Veteran was exposed to acoustic trauma in service.  The Board notes, however, that hearing loss was not shown in service, and current right ear and left ear hearing loss disability has not been shown.

The Board notes that, pursuant to applicable law and regulation, where a Veteran, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim is to be rated based on the evidence of record. 38 C.F.R. § 3.655 (2011).  As noted above, the RO attempted to provide the Veteran with a VA examination regarding the claimed hearing loss in an attempt to determine the exact status of the Veteran's claimed disability. However, he failed to report for the scheduled evaluation without any showing of good cause.  As such, the Board must adjudicate the claim based on the evidence of record.  

As a service connection claim requires, at a minimum, medical evidence of a current disability, the preponderance of the evidence is against the Veteran's claim for service connection for right ear and left ear hearing loss disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran is competent to provide testimony and statements concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure during or after service,
Barr v. Nicholson, 21 Vet. App. 303 (2007)) the Veteran does not have the required medical knowledge to diagnose hearing loss disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Initial rating claims

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


A.  Left and right wrist

In an October 2005 rating decision the RO granted service connection for right and left wrist disability and assigned a noncompensable rating, effective June 18, 2005.

The Veteran's left and right wrist disabilities are rated under Diagnostic Codes 5299-5215.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded the number of the most closely related body part and "99."  In this case, the hyphenated code indicates that the disability is evaluated as limitation of motion of the wrist.

Under Diagnostic Code 5215, a 10 percent rating is warranted when palmar flexion is limited to a position in line with the forearm, or when dorsiflexion is less than 15 degrees.  This 10 percent rating is applicable for either the major or minor limb.  A 10 percent rating is the only, and therefore the maximum, rating available under this code.

The Veteran is right-hand dominant.

At an April 2005 VA examination the Veteran indicated that his wrists would hurt after working 6-7 hours a day working on the computer.  He denied any tingling or numbness in his wrists but said that his wrists hurt and felt tired.  While he noted that he had flare-ups with his wrists, he denied that he would have any additional pain, fatigue, weakness, or lack of endurance.  Physical examination revealed active range of motion of the wrists of: 0 to 70 degrees dorsiflexion, with pain at 70 degrees; 0 to 80 degrees palmar flexion; 0 to 20 degrees radial deviation; 0 to 45 degrees ulnar deviation; 0 to 85 degrees supination; and 0 to 80 degrees pronation.  With resistance the Veteran had pain of 0 to 60 degrees on dorsiflexion.  He had no postural or neurological abnormalities.  With flexion and extension repetitions he had no additional pain, fatigue, weakness, or lack of endurance.  The diagnoses included wrists, bilateral, chronic musculotendinous strain, with normal x-rays.  

At a December 2005 VA examination the Veteran had full, unrestricted range of motion of 80 degrees of extension, 80 degrees of volar flexion, 20 degrees of ulnar deviation, 20 degrees of radial deviation, and 90 degrees of pronation and supination; motor strength was 5/5.  The diagnosis was a normal left and right wrist examination, with no functional impairment.

The Board finds that an initial compensable rating is not warranted for the Veteran's left or right wrist disability.  A 10 percent rating under Diagnostic Code 5215 requires evidence of dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  However, the Veteran had 0 to 70 degrees of dorsiflexion and 0 to 80 degrees of palmar flexion during the April 2005 VA examination.  Thus, a higher (compensable) rating is not warranted under Diagnostic Code 5215.

The Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The April 2005 VA examiner specifically indicated that with flexion and extension repetitions he had no additional pain, fatigue, weakness, or lack of endurance of the wrists, and the December 2005 VA examiner indicated that the Veteran's wrists were productive of no functional impairment.  Therefore, even considering additional functional limitation due to pain, the competent findings do not indicate a disability picture comparable to having left or right wrist dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm as is necessary in order to achieve the next-higher 10 percent evaluation under Diagnostic Code 5215.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his wrists.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his wrists according to the appropriate diagnostic code. 

Such competent evidence concerning the nature and extent of the Veteran's disability of the wrists has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the wrist evaluations.  The medical findings directly address the criteria under which wrist disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether a compensable rating is warranted.  

As such, the Board finds that the preponderance of the evidence is against a compensable initial rating for left and right wrist disability.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Cervical spine.

In an October 2005 rating decision the RO granted service connection for cervical spine disability and assigned a 10 percent rating, effective June 18, 2005.

The Veteran's cervical spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243.  Under Diagnostic Code 5237, cervical strain, a 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted where there is forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation requires unfavorable ankylosis of the entire cervical spine.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Diagnostic Codes 5235 to 5243, Note (2).

At an April 2005 VA examination the Veteran indicated that he had neck pain.  Physical examination revealed active range of motion of the cervical spine of: 0 to 45 degrees flexion; 0 to 45 degrees extension; right and left lateral flexion of 0 to 45 degrees; and right and left lateral rotation of 0 to 80 degrees.  With resistance, range of motion of the cervical spine was normal.  There were no postural or neurological changes.  With flexion and extension repetitions he had no additional pain, fatigue, weakness, or lack of endurance.  The diagnosis was cervical spine musculotendinous strain, with normal X-rays.  

At the December 2005 VA joints examination the Veteran denied any motor or sensory loss in either upper extremity.  Range of motion testing of the cervical spine revealed flexion to 60 degrees and extension to 40 degrees.  Lateral bending to the left and right was to 30 degrees.  Deep tendon reflexes were 2+ and symmetrical at the biceps and triceps and motor strength was 5/5 in all groups of both upper extremities.  The diagnosis was chronic cervical strain with no functional impairment.

The Board finds that the Veteran does not have forward cervical spine flexion limited to 30 degrees or less, combined range of motion of the cervical spine not greater than 170 degrees, ankylosis, muscle spasm, guarding, localized tenderness or vertebral body fracture.  The Board concludes that a higher rating under the General Ratings Formula is not warranted.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  Note (1).  There is no objective evidence of any neurological complications as a result of his service-connected cervical spine disability, and reflex and muscle strength testing of the Veteran's upper extremities has revealed no abnormality.  In short, the Board finds that the Veteran has no associated objective neurological complications of the service-connected cervical spine disability.

The Veteran has not asserted, and the record does not show, physician prescribed bed-rest for the cervical spine disability.  As a result of the foregoing, the Board finds that the Veteran has had no incapacitating episodes, and a rating under the alternative ratings formula for intervertebral disc disease is not warranted.

The Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  VA examiners have specifically indicated that with flexion and extension repetitions the Veteran had no additional pain, fatigue, weakness, or lack of endurance of the cervical spine.  Therefore, even considering additional functional limitation due to pain, the competent findings do not indicate a disability picture comparable to having cervical spine flexion of 15-30 degrees as is necessary in order to achieve the next-higher 20 percent evaluation under Diagnostic Code 5237.  

The Veteran is competent to give evidence about what he observes or experiences concerning his cervical spine disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his cervical spine disability according to the appropriate diagnostic code. 

Such competent evidence concerning the nature and extent of the Veteran's cervical spine has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent findings in conjunction with the evaluation.  The medical findings directly address the criteria under which cervical spine disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether a rating in excess of 10 percent is warranted.

As such, the Board finds that the preponderance of the evidence is against a compensable initial rating for cervical spine disability.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Shin splints

In an October 2005 rating decision the RO granted service connection for chronic shin splints, bilateral, and assigned a noncompensable rating, effective June 18, 2005.  The October 2005 rating decision also granted service connection for ankle strain, bilateral, and assigned a noncompensable rating, effective June 18, 2005.  A February 2007 statement of the case recharacterized the Veteran's disability as shin splint, left tibia, musculotendinous strain, left ankle, and shin splint, right tibia, musculotendinous strain, right ankle, and assigned 10 percent rating for each of those disabilities, effective June 18, 2005.

The Veteran's shin and ankle disability is rated under Diagnostic Codes 5271-5262.  Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent disability rating, and marked limitation of motion of the ankle warrants a 20 percent disability rating.

The average normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion, and from zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

At an April 2005 VA examination, the Veteran indicated that his shins would hurt upon running and walking, but that he had no additional pain or weakness during flare-ups.  He stated that he had no associated ankle symptoms.  Physical examination of the ankles revealed pain on the lateral malleolus.  Range of motion testing of the ankles revealed 0 to 20 degrees dorsiflexion, and 0 to 45 degrees plantar flexion (with pain at 45 degrees).  Valgus was normal, and varus was with pain.  Deep knee bending and hopping were normal; there was no postural abnormalities or neurological changes.  With flexion and extension repetitions there was no additional pain, fatigue, weakness, or lack of endurance.  Examination of the shins revealed pain (on pressure) of the tibia, bilaterally.  It was noted that tip toe and heel to heel testing did not hurt.  X-rays of the shins and ankles were normal.  The diagnoses included chronic shin splints, bilateral, and chronic ankle sprains with musculotendinous strain.

The evidence does not show limitation of motion or function of the ankles which more nearly approximates a degree characterized as marked so as to warrant a 20 percent rating under Diagnostic Code 5271 or any other diagnostic code.  Range of motion testing has shown, at most, mild limitation of motion, and no other manifestations that would warrant a higher rating are shown.  

While under Diagnostic Code 5262 for malunion of the tibia and fibula, a 20 percent rating is warranted for moderate knee or ankle disability, no such malunion has been shown, and a higher rating under Diagnostic Code 5262 is not for application.

The Board notes that there is no evidence of flatfoot, claw foot, malunion or nonunion of tarsal or metatarsal bones or moderately severe foot injuries, and Diagnostic Codes 5276, 5278, 5283, and 5284 are not for application.

The Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The April 2005 VA examiner specifically indicated that with flexion and extension repetitions the Veteran had no additional pain, fatigue, weakness, or lack of endurance of the ankles.  Therefore, even considering additional functional limitation due to pain, the competent findings do not indicate a disability picture comparable to having marked limitation of motion as is necessary in order to achieve the next-higher 20 percent evaluation under Diagnostic Code 5271.

The Veteran is competent to give evidence about what he observes or experiences concerning his shin and ankles.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his shin and ankle disability according to the appropriate diagnostic code.

Such competent evidence concerning the nature and extent of the Veteran's cervical spine has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent findings in conjunction with the evaluation.  The medical findings directly address the criteria under which shin and ankle disabilities are evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether a rating in excess of 10 percent is warranted.

In conclusion, the evidence of record does not support an initial rating in excess of 10 percent for the shin splints and ankle disability for any portion of the rating period on appeal.  As such, the Board finds that the preponderance of the evidence is against a compensable initial rating for this disability.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Conclusion

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disabilities on appeal have been evaluated under the applicable diagnostic codes that have specifically contemplated the level of impairment caused by the service-connected disabilities on appeal.  The Veteran's symptoms such as pain and limitation of motion are specifically enumerated under Diagnostic Codes such as 5215, 5237, and 5271.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for left and right shoulder instability is granted.

Service connection for left and right knee instability is granted.

Service connection for left and right hand disability is denied.

Service connection for left and right elbow disability is denied.

Service connection for gastritis is granted.

Service connection for bilateral hearing loss is denied.

A compensable initial rating for musculotendinous strain of the left and right wrist is denied.

An initial rating in excess of 10 percent for musculotendinous strain, cervical spine is denied.

An initial rating in excess of 10 percent for shin splint, left tibia, musculotendinous strain, left ankle is denied.

An initial rating in excess of 10 percent for shin splint, right tibia, musculotendinous strain, right ankle is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


